DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 102, 104-108 and 111-118 are pending in the application.
This action is in response to applicants' amendment dated June 23, 2022.  Claims 102 and 104 have been amended and claims 103, 109 and 110 have been canceled.
Response to Amendment
Applicant's arguments filed June 23, 2022 have been fully considered with the following effect:
With regards to the improper Markush group rejection labeled paragraph 4) in the last office action, the applicants’ stated that claim 102 has been amended to limit the range of compounds having P2X4 antagonist action to naphtha[1,2-b][1,4]diazepin-2,4-diones and hydrated rings thereof.  However, the rejection was naphtha[1,2-b][1,4]diazepin-2,4-diones and hydrated rings thereof substituted by a ring at the 1 position as set forth in the applicants elected species.  Note MPEP 2173.05(h) “where a Markush expression is applied only to a portion of a chemical compound, the propriety of the grouping is determined by a consideration of the compound as a whole, and does not depend on there being a community of properties in the members of the Markush expression.  Therefore, what should be considered for patentable distinctness is the compound as a whole.  If a reference for one would not be a reference for the other, then restriction is considered proper.  Community of properties is not enough to keep a ring substituted naphtha[1,2-b][1,4]diazepin-2,4-diones and hydrated ring thereof and naphtha[1,2-b][1,4]diazepin-2,4-diones that are not substituted in the 1-position by a ring, i.e. AF of Formula FI is a bond in the same Markush claim, where the Markush expression is applied only to a portion of a chemical compound.  It is the compound as a whole that must be considered for patentable distinctness.  In addition to the magnitude of tricyclic ring systems embraced by Formula FI, FII, AI, AII, GI, HI, HII, EI, BI, BII and BIII the claims also includes a large magnitude of variable substituents attached to the ring that is attached to the naphtha[1,2-b][1,4]diazepin-2,4-dione ring system.
Additionally, the compounds of Formula EI is directed to benzo[f]quinoxaline-2,3-dione where p is 0 which is not the naphtha[1,2-b][1,4]diazepin-2,4-diones and hydrated rings as stated by the applicants.  Claim 104 also includes species which are directed to non-elected invention and lack antecedent basis to claim 102, i.e. (F72), (F193), (F194), (H61), etc.
Thus, separate searches in the literature would be required.  However, should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Claims 102, 104 and 111-118 are rejected as being drawn to an improper Markush group for reasons of record and stated above.

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 5) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, labeled paragraph 6a) in the last office action, which is hereby withdrawn. 

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1) as anticipated by or in the alternative under 35 U.S.C. 103 obviousnes rejection, labeled paragraph 7) in the last office action, which is hereby withdrawn.

In view of the amendment dated June 23, 2022, the following new grounds of rejection apply:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 102, 104 and 111-118 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claim 102 recites the limitation "R1F and R2F are not fused; XF is C; YF is N and the dashed line is a double bond" in the proviso at the top of page 6 with respect to Formula FI.  There is insufficient antecedent basis for this limitation in the claim.
Claim 102 is vague and indefinite in that it is not known what is meant by the variable T in Formula HI which is not defined within the claim.
Claim 102 is vague and indefinite in that it is not known what is meant by the definition of TH where there is no variable TH in claim 102.
Claim 102 is vague and indefinite in that it is not known what is meant by the variables X and Y in Formula EI which is not defined within the claim.
Claim 102 is vague and indefinite in that it is not known what is meant by the definitions of XE and YE where there is no variables XE and YE in claim 102.
Claim 104 recites the limitation "3-tert-butoxycarbonylamino" in the nomenclature of the species (B8) with respect to R6B in Formula BI; R16B in Formula BII or R26B in Formula BIII.  There is insufficient antecedent basis for this limitation in the claim.
Claim 104 recites the limitation "2,3-dihydrobenzo[1,4]dioxin-6-yl" in the nomenclature of the species (B14) with respect to TB in Formula (B1); and T1B in Formula (BII).  There is insufficient antecedent basis for this limitation in the claim.
Claim 104 is vague and indefinite in that it is not known what is meant by the second occurrence of the species labeled (E1), (E2) and (E3) which are duplicates of (A1), (A2) and (A3), respectively.
Claim 104 is vague and indefinite in that it is not known what is meant by the second occurrence of the species labeled (E4) and (E5) which are duplicates of (A16) and (A17), respectively.
Claim 104 is vague and indefinite in that it is not known what is meant by the second occurrence of the species labeled (E8) and (E9) which are duplicates of (A22) and (A23), respectively.
Claim 104 is vague and indefinite in that it is not known what is meant by the second occurrence of the species labeled (E11) which is a duplicate of (B2).
Claim 104 recites the limitation "2-phenylpropionyl" in the nomenclature of the species (F28) with respect to (CH2)mF in Formula (F1); (CH2)nF in Formula (FII); and (CH2)nG in Formula (GI) which is not further substituted.  There is insufficient antecedent basis for this limitation in the claim.
Claim 104 recites the limitation "2-methyl-2-phenylpropionyl" in the nomenclature of the species (F33) with respect to (CH2)mF in Formula (F1); (CH2)nF in Formula (FII); and (CH2)nG in Formula (GI) which is not further substituted.  There is insufficient antecedent basis for this limitation in the claim.
Claim 104 recites the limitation "3-phenylpropenyl" in the nomenclature of the species (F39).  There is insufficient antecedent basis for this limitation in the claim.
Claim 104 recites the limitation "2-iodobenzoylaminoethyl" in the nomenclature of the species (F72).  There is insufficient antecedent basis for this limitation in the claim.
Claim 104 recites the limitation "2-phenoxypropionyl" in the nomenclature of the species (F84) with respect to (CH2)mF in Formula (F1); (CH2)nF in Formula (FII); and (CH2)nG in Formula (GI) which is not further substituted.  There is insufficient antecedent basis for this limitation in the claim.
Claim 104 recites the limitation "2-methyl-2-phenoxypropionyl" in the nomenclature of the species (F90) with respect to (CH2)mF in Formula (F1); (CH2)nF in Formula (FII); and (CH2)nG in Formula (GI) which is not further substituted.  There is insufficient antecedent basis for this limitation in the claim.
Claim 104 is vague and indefinite in that it is not known what is meant by the second occurrence of the species (F104) which is a duplicate of (F101).
Claim 104 is vague and indefinite in that it is not known what is meant by the second occurrence of the species (F109) which is a duplicate of (F105).
Claim 104 recites the limitation "propyl" in the nomenclature of the species (F194).  There is insufficient antecedent basis for this limitation in the claim.
Claim 104 recites the limitation "ethyl" in the nomenclature of the species (F194).  There is insufficient antecedent basis for this limitation in the claim.
Claim 104 recites the limitation "tetrahydroindeno[4,5-b][1,4]diazepin" in the nomenclature of the species (H61).  There is insufficient antecedent basis for this limitation in the claim.
		
Claim Objections
Claims 105-108 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624